DETAILED ACTION
This office action is a response to an application filed on 06/21/2019 in which claims 1, 3-6, 8-11, 13-16, 18-24 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
3.	The drawings are objected to because the following informalities.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Figure 1 discloses BOB112 A. It is suggest to correct BOB122A.
Figure 2 discloses server applications 210. It is suggest to correct 220.
Appropriate correction is required.

Specification
4.	The disclosure is objected to because of the following informalities: 
The specification discloses request 134 in line 6 of paragraph [0047], it should be request 136.
The specification discloses operation 1111-121 in line 1 of paragraph [0097], it should be 1111-1121.
The specification discloses server application 210 in line 2 of [118], in line 4 of [120], in line 2 of [122], in line 3 of [123], in line 2 of [128]. It should be server application 220.
Appropriate correction is required.

Claim Objections
5.	Claims 21 and 23 recites “a non-transitory-readable storage device” in line 1 of the claims. It is suggested to change “the non-transitory-readable storage device”.
	Claim 22 recites “Claim 11,,”. It is suggested to remove extra punctuation.
	Appropriate corrections are required.



Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim(s) 1, 3, 4, 11, 13, 14, 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malatesha et al (US 2018/0176268 A1).

Regarding claim 1, Malatesha et al discloses a non-transitory processor-readable storage device including instructions (Fig.9; 906, 908; paragraph [0115]; main memory) for a method of providing representation state transfer (REST) transformation (paragraph [0084]; REST transformation), the method comprising:
receiving a service abstraction for a service type (paragraph [0049]; receives requests from applications, paragraph[0074];last 15 lines, extract or receives commands, parameters, arguments or values from the request wherein commands, parameters, arguments and values are service abstraction, paragraph [0079]; last 7 lines; request is https://server.cisco.com/login/; and login can be considered as service type)
receiving service templates for the service type (Fig.5; 500, paragraph [0049]; receives requests from applications and request is https://server.cisco.com/login/ and URL can be considered as service templates for service type such as login), wherein each of the service templates corresponds to a different one of a plurality of services (Fig.5; 500; each of URL is associated with different services such as Cisco Webex login, ABC conference Login, Cisco Webex call, Cisco Webex message; paragraph [0076]; Third party collaboration services such as service A Cisco Webex login, service B ABC conference login) with associated interfaces for the service type (paragraph [0098]; last two lines, service A Cisco Webex login and Service B ABC conference login are associated with different APIs ) , wherein each of the services has a different one of the interfaces for the service type (paragraph [0098]; last two lines, service A Cisco Webex login and Service B ABC conference login are associated with different APIs): and
providing service specific requests for the service type by modifying the service templates based on the service abstraction (paragraph [0074]; transforming portions of data extracted from request that satisfies requirements of APIs of third party collaboration services; paragraph [0074]; last 15 lines, transforming or modifying parameters or portion of values received from requests; paragraph [0079]; generate specifies request such as https://sever.cisco.com/Login/user=JackD&password=doghouse based on parameters such as service name, user ID and password) wherein each of the service specific requests are different from each other and are for a different one of the services (Fig.5; 500; each requests are different https://server.cisco.com/Login/user=userA&pass=encryptedpassword; https://conference.abc.com/login/user=userA&pass=encryptedpassword; each are associated with different services, service A and service B)

Regarding claim 3, Malatesha et al discloses the non-transitory processor-readable storage device as recited  by Claim 1, wherein each of the service templates correspond with a format of a particular service. (Fig.5; 500; each of the service templates or URL are associated with a format of a particular service)

Regarding claim 4, Malatesha et al discloses the non-transitory processor-readable device as recited by Claim 3, wherein the format is a uniform resource locator (URL) pattern. (Fig.5; 500)

Regarding claim 5, Malatesha et al discloses the non-transitory processor-readable storage device as recited by Claim 1, providing a particular service specific request to a client application.(paragraph [0012] and [0052]; providing service specific request such as selecting call option to client application or onelaunch application)

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 1.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 3.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 4.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 5.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 1 as an apparatus of a non-transitory processor-readable storage device claim 1.

Regarding claim 21, Malatesha discloses a non-transitory-readable storage device as recited by Claim 1, wherein each of the plurality of services is associated with a different one of a plurality of companies.(Fig.5; 500; plurality of services are associated with different companies such as Cisco, ABC)

Regarding claim 22, Malatesha discloses a method as recited by Claim 11, wherein each of the plurality of services is associated with a different one of a plurality of companies. (Fig.5; 500; plurality of services are associated with different companies such as Cisco, ABC)

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malatesha et al (US 2018/0176268 A1) in view of Meyers (US 9798769 B2) and Ma et al (US 10305985 B1).

Regarding claim 6, Malatesha in view of Meyers discloses the non-transitory processor-readable storage device as recited by Claim 5, Malatesha in view of Meyers does not explicitly disclose the particular service specific request is for one of pagination, filtering, and sorting.
Ma discloses the particular service specific request is for one of pagination, filtering, and sorting. (Column 3; lines 15-20; the particular service specific request is for filtering, pagination, sorting)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing REST API of Malatesha in view of Meyers with the method of Ma in order to improve scalability and performance taught by Ma.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 6.

10.	Claims 8, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malatesha et al (US 2018/0176268 A1) in view of Ma et al (US 10305985 B1).

Regarding claim 8, Malatesha discloses the non-transitory processor-readable storage device as recited by Claim 1, Malatesha discloses the service abstraction includes parameters for a name. (paragraph [0074]; last 15 lines, service abstraction includes parameters, arguments and values such as service name please see [0079])
Malatesha does not explicitly discloses the service abstraction includes a filtering operation.
Ma discloses the service abstraction includes a filtering operation (Fig.6; 510; Column 16; lines 30-50; filtering criteria;)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing REST API of Malatesha with the method of Ma in order to improve scalability and performance taught by Ma.

Regarding claim 10, Malatesha discloses the non-transitory processor readable storage device as recited by Claim 1, Malatesha discloses the service abstraction includes parameters for name. (paragraph [0074]; last 15 lines, service abstraction includes parameters, arguments and values such as service name please see [0079])
Malatesha does not explicitly disclose the service abstraction includes sort operation criteria.
Ma discloses the service abstraction includes parameters for a name and sort operation criteria. (Fig.8; 750; Column 18; lines 30-39; service abstraction or parameters or properties such as name property, type property; Column 3; lines 15-20; sorting criteria)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing REST API 

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 8.

11.	Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malatesha et al (US 2018/0176268 A1) in view of Ma et al (US 10305985 B1) and Dolph (US 2015/0363378 A1).

Regarding claim 9, Malatesha discloses the non-transitory processor readable storage device as recited by Claim 1, Malatesha does not explicitly disclose the service abstraction includes parameters for indicating if there is more data, the total number of items.
Ma  discloses the service abstraction includes parameters (Fig.4; 306, 308, 330, 320, column 14; lines 57-67 and column 15; lines 1-18; parameters or service abstraction such as  identification of objects and properties of objects; Fig.6; 510; Column 16; lines 30-50; parameters or service abstraction such as filtering criteria; Fig.8; 750; Column 18; lines 30-39; service abstraction or parameters or properties such as name property, type property) for indicating if there is more data, the total number of items (Ma; Column 17; lines 60-67; parameters such as page numbers or page sizes which are indicating more data and total number of items) 
Malatesha in view of Ma does not explicitly disclose a page parameter in a payload for pagination.
paragraph [0033]; page number is in payload)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method Malatesha in view of Ma with the method of Dolph in order to improve collaborative document editing taught by Dolph.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 9.

12.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malatesha et al (US 2018/0176268 A1)

Regarding claim 23, Malatesha discloses a non-transitory processor-readable storage device as recited by Claim 1, wherein the method further comprises:
receiving a first service abstraction for a first service type (paragraph [0049]; receives requests from applications, paragraph [0079]; last 7 lines; request is https://server.cisco.com/login/; wherein server.cisco.com can be considered as service abstraction and login can be considered as service type);
receiving a first template and a second template for the first service type (Fig.5; 500, paragraph [0049]; receives requests from applications and request is https://server.cisco.com/login/ and https://conference.abc.com/login
 and URL can be considered as service templates for first service type such as login), wherein the first template corresponds with a first service (Fig.5; 500; https://server.cisco.com/login is associated with first service such as service A, server.cisco.com) and the second template corresponds with a second service (https://conference.abc.com/login is associated with second service such as service B, conference.abc.com), and wherein the first service has a different interface than the second service (paragraph [0098]; last two lines, service A Cisco Webex login and Service B ABC conference login are associated with different APIs);
providing a first service specific request for the first service type by modifying the first service template based on the first service abstraction (paragraph [0074]; transforming portions of data extracted from request that satisfies requirements of APIs of third party collaboration services; paragraph [0079]; generate specifies request such as https://sever.cisco.com/Login/user=JackD&password=doghouse);
providing a second service specific request for the first service type by modifying the second service template based on the first service abstraction (paragraph [0074], [0079] and [0084]; transforming portions of data extracted from request that satisfies requirements of APIs of third party collaboration services), wherein the first service specific request is different than the second service request (Fig.5; 500, first service request https://server.cisco.com/login and second service request https://conference.abc.com/login ), and wherein the first service specific request is for the first service (Fig.5; 500;  https://server.cisco.com/login first service A such as server.cisco.com) and the second service specific request is for a second service (Fig.5; 500; https://conference.abc.com); 
The reference does not explicitly disclose duplication of parts or plurality of repetitive elements such as receiving a second service abstraction for a second service type;

providing a third service specific request for the second service type by modifying the third service template based on the second service abstraction;
providing a fourth service specific request for the second service type by modifying the fourth service template based on the second service abstraction, wherein the third service specific request is different than the fourth service request, and wherein the third service specific request is for the third service and the fourth service specific request is for the fourth service; receiving a third service abstraction for a third service type;
receiving a fifth template and a sixth template for the second service type, wherein the fifth template corresponds with a fifth service and the sixth template corresponds with a sixth service, and wherein the fifth service has a different interface than the sixth service;
providing a fifth service specific request for the third service type by modifying the fifth service template based on the third service abstraction; and
providing a sixth service specific request for the third service type by modifying the sixth service template based on the third service abstraction, wherein the fifth service specific request is different than the sixth service request, and wherein the fifth service specific request is for the fifth service and the sixth service specific request is for the sixth service.
However, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (Please see MPEP 2144.04 Legal 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Malatesha with the duplication of parts in order to manage large amount of third party service requests.

13.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malatesha et al (US 2018/0176268 A1) in view of Ma et al (US 10305985 B1).

Regarding claim 24, Malatesha discloses the non-transitory processor-readable storage device as recited by Claim 23, Malatesha does not explicitly disclose the first service type is pagination, the second service type is filtering, and the third service type is sorting.
Ma discloses the first service type is pagination, the second service type is filtering, and the third service type is sorting. (Column 3; lines 15-20; the particular service specific request is for filtering, pagination, sorting)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing REST API of Malatesha with the method of Ma in order to improve scalability and performance taught by Ma.

Response To Argument
14.	The applicant’s arguments regarding claims 1, 3-6, 9-11, 13-16, 18-24 have been carefully considered, but moot. After the applicant amended the claims, the examiner 

Conclusion
15.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Inanoria US 2004/0046789 A1 (Extensible user interface (XUI) framework and development environment).
Bumpus et al. US 2008/0016143 A1 (System and method for accessing Smash-CLP commands as a web service).
Koskimies US 2011/0047557 A1 (Method and apparatus for expedited service integration using action templates).

16.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452